 



Exhibit 10.2
WILLIAMS PARTNERS GP LLC
LONG-TERM INCENTIVE PLAN
     SECTION 1. Purpose of the Plan.
     The Williams Partners GP LLC Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Williams Partners L.P., a Delaware limited
partnership (the “Partnership”), by providing to employees, consultants, and
directors of Williams Partners GP LLC, a Delaware limited liability company (the
“Company”), and its Affiliates who perform services for the Partnership and its
subsidiaries incentive compensation awards that are based on Units for superior
performance. The Plan is also contemplated to enhance the ability of the Company
and its Affiliates to attract and retain the services of individuals who are
essential for the growth and profitability of the Partnership and to encourage
them to devote their best efforts to advancing the business of the Partnership
and its subsidiaries.
     SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Restricted Unit, Phantom Unit or Unit Appreciation
Right granted under the Plan, and shall include any tandem DERs granted with
respect to a Phantom Unit, Option or Unit Appreciation Right.
     “Award Agreement” means the written agreement by which an Award shall be
evidenced.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Partnership, the Company or The
Williams Companies, Inc. to any Person and/or its Affiliates, other than to the
Partnership, the Company and/or any of their Affiliates; or (ii) the
consolidation, reorganization, merger or other transaction pursuant to which
more than 50% of the voting power of the outstanding equity interests in the
Partnership, the Company or The Williams Companies, Inc. cease to be owned by
the Persons who own such interests as of the effective date of the initial
public offering of Units.
     Solely with respect to any Award that is subject to Section 409A of the
Code and to the extent that the definition of change of control under
Section 409A applies to limited liability companies, this definition is intended
to comply with the definition of change of control under Section 409A of the
Code as in effect commencing January 1, 2005 and, to the extent that the

 



--------------------------------------------------------------------------------



 



above definition does not so comply, such definition shall be void and of no
effect and, to the extent required to ensure that this definition complies with
the requirements of Section 409A of the Code, the definition of such term set
forth in regulations or other regulatory guidance issued under Section 409A of
the Code by the appropriate governmental authority is hereby incorporated by
reference into and shall form part of this Plan as fully as if set forth herein
verbatim and the Plan shall be operated in accordance with the above definition
of Change of Control as modified to the extent necessary to ensure that the
above definition complies with the definition prescribed in such regulations or
other regulatory guidance insofar as the definition relates to any Award that is
subject to Section 409A of the Code.
     “Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan.
     “Common Unit” has the meaning given to such term in the Partnership
Agreement.
     “Consultant” means an individual who performs services for the Partnership
and is not an Employee or a Director.
     “DER” means a distribution equivalent right, which is contingent right,
granted in tandem with a specific Award of any Unit Appreciation Right, Option
or Phantom Unit, to receive an amount in cash equal to the cash distributions
made by the Partnership with respect to a Unit during the period such Award is
outstanding.
     “Director” means a member of the Board who is not an Employee.
     “Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the date of
determination (or if there is no trading in the Units on such date, on the next
preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of Fair Market Value
is required to be made hereunder, the determination of Fair Market Value shall
be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee, Consultant or Director granted an Award
under the Plan.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Williams Partners L.P., as it may be amended or amended
and restated from time to time.

-2-



--------------------------------------------------------------------------------



 



     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
     “Phantom Unit” means a phantom (notional) Unit granted under the Plan which
upon vesting entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.
     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “UDR” means a unit distribution right, which is a distribution made by the
Partnership with respect to a Restricted Unit.
     “Unit” means a Common Unit.
     “Unit Appreciation Right” means an Award that, upon exercise, entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date over the exercise price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.
     SECTION 3. Administration.
     The Board does not initially intend to grant any Award under the Plan;
provided however, the Board reserves the right to implement the Plan in the
future and upon implementation by resolution of the Board, the Plan shall be
administered by the Committee. A majority of the Committee shall constitute a
quorum, and the acts of the members of the Committee who are present at any
meeting thereof at which a quorum is present, or acts unanimously approved by
the members of the Committee in writing, shall be the acts of the Committee.
Subject to the following and any applicable law, the Committee, in its sole
discretion, may delegate any or all of its powers and duties under the Plan,
including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or who is a member
of the Board. Subject to the terms of the Plan and applicable law, and in
addition to

-3-



--------------------------------------------------------------------------------



 



other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.
     SECTION 4. Units.
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units with respect to which Awards may be granted
under the Plan is 700,000. However, there shall not be any limitation on the
number of Awards that may be granted and paid in cash. If any Award expires, is
canceled, exercised, paid or otherwise terminates without the delivery of Units,
then the Units covered by such Award, to the extent of such expiration,
cancellation, exercise, payment or termination, shall again be Units with
respect to which Awards may be granted. In the event that Units issued under the
Plan are reacquired by the Company pursuant to any forfeiture provision, such
Units shall again be available for the purposes of the Plan. In the event a
Participant pays for any Award through the delivery of previously acquired
Units, the number of Units available shall be increased by the number of Units
delivered by the Participant.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing.
     (c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, Unit split, reverse Unit split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Units or other securities of the Partnership, issuance of warrants or other
rights to purchase Units or other securities of the Partnership, or other
similar transaction or event affects the Units such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Units (or other
securities or property) with respect to which Awards may be granted, (ii) the
number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, that the number of Units subject to any Award
shall always be a whole number and, provided further, that the Committee shall
not take any action otherwise

-4-



--------------------------------------------------------------------------------



 



authorized under this subparagraph (c) to the extent that (i) such action would
cause (A) the application of Section 409A or 162(m) of the Code to the Award or
(B) create adverse tax consequences under Section 409A or 162(m) of the Code
should either or both of those Code sections apply to the Award or (ii) except
as permitted in Section7(c), materially reduce the benefit to the Participant
without the consent of the Participant.
     SECTION 5. Eligibility.
     Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
     SECTION 6. Awards.
     (a) Options. Subject to the provisions of the Plan, the Committee shall
have the authority to determine the Participants to whom Options shall be
granted, the number of Units to be covered by each Option, whether DERs are
granted with respect to such Option, the purchase price therefor and the
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.
     (i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, but
shall not be less than 100% of the Fair Market Value per Unit on the date of
grant.
     (ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, other
securities or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the relevant exercise price.
     (iii) Forfeiture. Except as otherwise provided in the terms of the Option
grant, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
Options shall be forfeited by the Participant unless otherwise provided in a
written agreement between the Participant and the Company or its affiliates. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Options.
     (iv) DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs be credited to a bookkeeping account subject to the same vesting
restrictions as the tandem Options Award, or be subject to such other provisions
or restrictions as determined by the Committee in its discretion.
Notwithstanding any other provision of the Plan to the contrary, any grant of
DERs with respect to Options shall contain terms that (i) are

-5-



--------------------------------------------------------------------------------



 



designed to avoid application of Section 409A of the Code to the Award or
(ii) are designed to avoid adverse tax consequences under Section 409A should
that Code section apply.
     (b) Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Participants to whom Restricted Units or Phantom
Units shall be granted, the number of Restricted Units or Phantom Units to be
granted to each such Participant, the Restricted Period, the conditions under
which the Restricted Units or Phantom Units may become vested or forfeited,
which may include, without limitation, the accelerated vesting upon the
achievement of specified performance goals, and such other terms and conditions
as the Committee may establish with respect to such Awards, including whether
DERs are granted with respect to the Phantom Units or UDRs are granted with
respect to Restricted Units.
     (i) DERs. To the extent provided by the Committee, in its discretion, a
grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs be credited to a bookkeeping account (without interest) or that
additional Phantom Units be awarded, which account or Phantom Units may be
subject to the same vesting restrictions as the tandem Phantom Unit Award, or be
subject to such other provisions or restrictions as determined by the Committee
in its discretion. Notwithstanding any other provision of the Plan to the
contrary, any grant of DERs with respect to Phantom Units shall contain terms
that (i) are designed to avoid application of Section 409A of the Code to the
Award or (ii) are designed to avoid adverse tax consequences under Section 409A
should that Code section apply.
     (ii) UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the Award Agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.
     (iii) Forfeitures. Except as otherwise provided in the terms of the
Restricted Units or Phantom Units grant, upon termination of a Participant’s
employment with or consulting services to the Company and its Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding Restricted Units and Phantom Units
awarded the Participant shall be automatically forfeited on such termination
unless otherwise provided in a written agreement between the Participant and the
Company or its Affiliates. The Committee may, in its discretion, waive in whole
or in part such forfeiture with respect to a Participant’s Restricted Units
and/or Phantom Units.
     (iv) Lapse of Restrictions.
     (A) Phantom Units. Unless a different payment time is specified in the
Award Agreement, upon or as soon as reasonably practical following the vesting
of each Phantom Unit, subject to the provisions of Section 8(b), the Participant

-6-



--------------------------------------------------------------------------------



 



shall be entitled to receive from the Company one Unit or cash equal to the Fair
Market Value of a Unit, as determined by the Committee in its discretion.
     (B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Unit certificate so that the Participant then holds an unrestricted Unit.
     (c) Unit Appreciation Rights. The Committee shall have the authority to
determine the Participants to whom Unit Appreciation Rights shall be granted,
the number of Units to be covered by each grant, whether DERs are granted with
respect to such Unit Appreciation Right, the exercise price therefor and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.
     (i) Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted,
but shall not be less than 100% of the Fair Market Value per Unit on the date of
grant.
     (ii) Time of Exercise. The Committee shall determine the Restricted Period,
i.e., the time or times at which a Unit Appreciation Right may be exercised in
whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals.
     (iii) Forfeitures. Except as otherwise provided in the terms of the Unit
Appreciation Right grant, upon termination of a Participant’s employment with or
consulting services to the Company and its Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all outstanding Unit Appreciation Rights awarded the Participant shall
be automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights.
     (iv) DERs. To the extent provided by the Committee, in its discretion, a
grant of Unit Appreciation Rights may include a tandem DER grant, which may
provide that such DERs be credited to a bookkeeping account (without interest)
or that additional Unit Appreciation Rights be awarded, which Unit Appreciation
Rights may be subject to the same vesting restrictions as the tandem Unit
Appreciation Rights Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Notwithstanding
any other provision of the Plan to the contrary, any grant of DERs with respect
to Unit Appreciation Rights shall contain terms that (i) are designed to avoid
application of Section 409A of the Code to the Award or (ii) are designed to
avoid adverse tax consequences under Section 409A should that Code section
apply.
     (d) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or

-7-



--------------------------------------------------------------------------------



 



in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. No Award shall be issued in tandem with another
Award if the tandem Awards would result in adverse tax consequences under
Section 409A of the Code. Awards granted in addition to or in tandem with other
Awards or awards granted under any other plan of the Company or any Affiliate
may be granted either at the same time as or at a different time from the grant
of such other Awards or awards.
     (ii) Limits on Transfer of Awards.
     (A) Except as provided in (C) below or as provided in the Award Agreement,
each Option and Unit Appreciation Right shall be exercisable only by the
Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.
     (B) Except as provided in (C) below, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.
     (C) To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right grant, an Option or Unit Appreciation Right
may be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.
     (iii) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee; provided, that in no event shall the term of
any Award exceed a period of 10 years from the date of its grant.
     (iv) Unit Certificates. All certificates for Units or other securities of
the Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     (v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.
     (vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in

-8-



--------------------------------------------------------------------------------



 



full of any amount required to be paid pursuant to the Plan or the applicable
Award Agreement (including, without limitation, any exercise price or tax
withholding) is received by the Company. Such payment may be made by such method
or methods and in such form or forms as the Committee shall determine,
including, without limitation, cash, other Awards, withholding of Units,
cashless broker exercises with simultaneous sale, or any combination thereof;
provided, however, that the combined value, as determined by the Committee, of
all cash and cash equivalents and the Fair Market Value of any such Units or
other property so tendered to the Company, as of the date of such tender, is at
least equal to the full amount required to be paid to the Company pursuant to
the Plan or the applicable Award Agreement.
     (vii) Change in Control. Unless specifically provided otherwise in the
Award Agreement, upon a Change of Control all outstanding Awards shall
automatically vest and be payable or become exercisable in full, as the case may
be. In this regard, all Restricted Periods shall terminate and all performance
criteria, if any, shall be deemed to have been achieved at the maximum level.
     (viii) Notwithstanding any other provision of the Plan to the contrary, any
Award granted under the Plan shall contain terms that (i) are designed to avoid
application of Section 409A of the Code to the Award or (ii) are designed to
avoid adverse tax consequences under Section 409A of the Code should that Code
section apply to the Award.
     SECTION 7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Except as required by applicable law or the
rules of the principal securities exchange on which the Units are traded and
subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, including increasing
the number of Units available for Awards under the Plan, without the consent of
any partner, Participant, other holder or beneficiary of an Award, or other
Person.
     (b) Amendments to Awards. Subject to Section 7(a), the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to Participant without the consent
of such Participant.
     (c) Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or such Award.

-9-



--------------------------------------------------------------------------------



 



     SECTION 8. General Provisions.
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
     (b) Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Units, other securities, Units that would otherwise be issued pursuant to such
Award or other property) of any applicable taxes payable in respect of the grant
of an Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue as a Consultant, or to remain on the
Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Oklahoma, without regard to its conflict of laws
principles.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
     (g) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that

-10-



--------------------------------------------------------------------------------



 



any Person acquires a right to receive payments from the Company or any
participating Affiliate pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company or any
participating Affiliate.
     (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.
     (k) Participation by Affiliates. In making Awards to Consultants and
Employees employed by an entity other than by the Company, the Committee shall
be acting on behalf of the Affiliate, and to the extent the Partnership has an
obligation to reimburse the Company for compensation paid to Consultants and
Employees for services rendered for the benefit of the Partnership, such
payments or reimbursement payments may be made by the Partnership directly to
the Affiliate, and, if made to the Company, shall be received by the Company as
agent for the Affiliate.
     (l) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (m) No Guarantee of Tax Consequences. None of the Board, the Company, the
Partnership nor the Committee makes any commitment or guarantee that any
federal, state or local tax treatment will apply or be available to any person
participating or eligible to participate hereunder.
     SECTION 9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the earlier of the date terminated by the Board or the date
Units are no longer available for issuance under the Plan. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted prior to such termination, and the authority of the Board or
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.

-11-